447 So. 2d 1040 (1984)
Carl L. BALLARD, Appellant,
v.
STATE of Florida, Appellee.
No. 83-46.
District Court of Appeal of Florida, Second District.
April 6, 1984.
Jerry Hill, Public Defender, Bartow, and Amelia G. Brown, Asst. Public Defender, Tampa, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Robert J. Landry, Asst. Atty. Gen., Tampa, for appellee.
LEHAN, Judge.
Defendant appeals from his conviction for shooting into an occupied dwelling in violation of section 790.19, Florida Statutes (1981), contending that the trial court erred in denying his motion to dismiss the charge. We affirm.
*1041 In denying the motion to dismiss, the trial court disagreed with Golden v. State, 120 So. 2d 651 (Fla. 1st DCA 1960). We agree with the trial court that on a motion to dismiss the element of wantonly shooting at or into a building is not negated by the pleaded facts that defendant fired at a man who was in front of the building. "Wantonly" does not require that the building be the target.
AFFIRMED.
OTT, C.J., and SCHOONOVER, J., concur.